 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (this “Agreement”), dated October 12, 2018
(the “Commencement Date”), is between Summit Healthtech, Inc., a Nevada
corporation (the “Company”) and Dr. Arif (Reef) Karim, an individual resident of
California (“Executive”).

 

1. Position and Responsibilities

 

(a) Position. Executive is employed by the Company to render services to the
Company in the position of Chief Medical Officer. Executive shall perform such
duties and responsibilities in accordance with the standards of the industry.
Executive shall abide by the rules, regulations, and practices as adopted or
modified from time to time in the Company’s sole discretion.

 

(b) No Conflict. Executive represents and warrants that Executive’s execution of
this Agreement, Executive’s employment with the Company, and the performance of
Executive’s proposed duties under this Agreement shall not violate any
obligations Executive may have to any other employer, person or entity,
including any obligations with respect to proprietary or confidential
information of any other person or entity.

 

(c) Exclusivity. Executive may not engage in product development activities
similar to those performed by him for the Company for any other business or
organization engaged in biotechnology, drug development, medical device
development, health supplement product development, cannabinoid product
development, or opiate reduction medical treatment facility operation during the
term of this Agreement. The Company is aware and agrees that Executive may
engage in creative activities unrelated to being the Company’s Chief Medical
Officer. Executive may continue to pursue activities that don’t unreasonably
interfere with this company role included but not limited to speaking,
educational services, and consulting services. Executive’s speaking and
educational services are provided through his other companies, namely Dr. Reef,
Inc. (which is a speaking consulting and coaching company) and MadLab (which is
a content creation and entertainment company).

 

(d) Term. The term of employment of Executive by the Company pursuant to this
Employment Agreement shall be for the period commencing on the Commencement Date
and ending on the three (3) year anniversary of the Commencement Date, or such
earlier date that Employee’s employment is terminated in accordance with the
provisions of this Employment Agreement.

 

2. Compensation and Benefits

 

(a) Base Salary. In consideration of the services to be rendered under this
Agreement, the Company shall pay Executive a salary no less than Two Hundred
Forty Thousand U.S. Dollars (U.S. $240,000.00) per year (“Base Salary”). The
Base Salary shall be paid in accordance with the Company’s regularly established
payroll practice, with the salary to begin accruing on October 1, 2018.
Executive’s Base Salary will be reviewed from time to time in accordance with
the established procedures of the Company for adjusting salaries for similarly
situated employees and may be adjusted in the sole discretion of the Company.

 

(b) Performance Incentives. Executive may receive additional compensation based
on the benchmarks specified in Appendix A to this Agreement.

 

(c) Benefits. Executive shall be eligible to participate in the benefits made
generally available by the Company to similarly-situated Executives, in
accordance with the benefit plans established by the Company, and as may be
amended from time to time in the Company’s sole discretion. With respect to
medical insurance, Executive and his dependents shall be eligible for full
medical benefits under the Company’s medical benefits plan, or equivalent
medical coverage at the Company’s cost. The Company will supply Executive with a
Company credit card and will pay or reimburse for all Company-related mobile
phone charges.

 

   

 

 

(d) Insurance. The Company will provide Executive and all Company employed
physicians with ongoing medical malpractice insurance, consistent with the
Executive’s current coverage. The Company will also provide Executive with
supplemental insurance including media liability coverage for Company activities
to the extent it is not covered under existing Company insurance policies.

 

(e) Expenses. The Company shall reimburse Executive for reasonable business
expenses incurred in the performance of Executive’s duties hereunder in
accordance with the Company’s expense reimbursement guidelines.

 

(f) Right to Renegotiate. The Executive shall have the right to renegotiate this
section, Section 2 regarding Compensation and Benefits, in part or in its
entirety.

 

3. Termination By Company

 

(a) Termination by Company. The employment of Executive shall be “at will’ after
the first 12 months of employment. The Company may then terminate Executive’s
employment with the Company at any time, without any advance notice, for any
reason or no reason at all, notwithstanding anything to the contrary contained
in or arising from any statements, policies or practices of the Company relating
to the employment, discipline or termination of its employees. Upon and after
such termination, all obligations of the Company under this Agreement shall
cease, unless Executive’s employment is terminated without Cause, in which case
Company shall provide Executive with the severance benefits described in Section
3(b) below.

 

(b) Severance. Except in situations where the employment of Executive is
terminated For Cause, By Death or By Disability (as defined in Section 4 below),
in the event that the Company terminates the employment of Executive at any
time, Executive will be eligible to receive an amount equal to six (6) months of
the then-current Base Salary of the Executive payable in the form of salary
continuation. Such Severance shall be reduced by any remuneration paid to
Executive because of Executive’s employment or self-employment during the
severance period. Executive shall not be entitled to any severance payments if
Executive’s employment is terminated For Cause, By Death or By Disability (as
defined in Section 4 below) or if Executive’s employment is terminated by
Executive (in accordance with Section 5 below).

 

4. Other Terminations By Company

 

(a) Termination for Cause.

 

(i) For purposes of this Agreement, “For Cause” shall mean: (i) willful, gross
or habitual neglect of duties for which Executive has been engaged by the
Company and/or any of its Subsidiaries or Affiliates; (ii) committing fraud,
misappropriation or embezzlement, breach of fiduciary duty or dishonesty in the
performance of his or her duties as an employee, consultant, director, or
manager of the Company and/or any of its Subsidiaries or Affiliates; (iii)
indictment or other formal governmental criminal charge of a felony or other
crime of moral turpitude; (iv) willfully engaging in conduct materially
injurious to the Company and/or any of its Subsidiaries or Affiliates; (v)
Executive’s direct or indirect breach of any material provision of any agreement
with the Company and/or any of its Subsidiaries or Affiliates, including the
terms of an employment agreement, confidentiality agreement or consulting
contract; (vi) debarment, or proposed debarment under Section 306(a) or 306(b)
of the Food Drug and Cosmetic Act, or under 42 U.S.C. Section 1320-7; (vii)
sanctioning, suspension, debarment, exclusion or other ineligibility to
participate in any federal or state health care program, including Medicare and
Medicaid or in any federal procurement or non-procurement programs; (viii) being
charged with or convicted of any felony or misdemeanor under 42 U.S.C. Section
1320a-7(a) or 42 U.S.C. Section 1320a-7(b)(1)-(3), or otherwise proposed for
exclusion; (ix) the occurrence of a “for cause” or similar event as defined in
any agreement between Executive and the Company and/or any of its Subsidiaries
or Affiliates; (x) Executive’s violation of any material written policy of
Company and/or any Affiliate, or any restrictive covenant, including a covenant
not to compete, not to solicit or not to disclose confidential information with
respect to the Company and/or any of its Subsidiaries or Affiliates; or (xi) any
other conduct reflecting materially and adversely upon the Company and/or any of
its Subsidiaries or Affiliates. The Company may terminate Executive’s employment
For Cause at any time, without any advance notice. The Company shall pay to
Executive all compensation to which Executive is entitled up through the date of
termination, subject to any other rights or remedies of Employer under law; and
thereafter all obligations of the Company under this Agreement shall cease. The
Company may terminate Executive’s employment For Cause at any time, without any
advance notice. The Company shall pay to Executive all compensation to which
Executive is entitled up through the date of termination, subject to any other
rights or remedies of Employer under law; and thereafter all obligations of the
Company under this Agreement shall cease.

 

   

 

 

(ii) “Affiliate” of any particular Person means, with respect to any Person, any
other Person that, directly or indirectly (including through one or more
intermediaries), controls, is controlled by or is under common control with such
person. The term “control” means (a) the legal or beneficial ownership of
securities representing a majority of the voting power of any Person or (b) the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of any Person, whether through
ownership of voting securities or partnership or other ownership interests, by
contract or otherwise; and the terms “controlling” and “controlled” shall have
correlative meanings.

 

(iii) “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization, an academic institution, or a
governmental entity or any department, agency or political subdivision thereof.

 

(iv) “Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or business entity of which (a) if a
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (b) if a limited liability company,
partnership, limited partnership, association or other business entity (other
than a corporation), a majority of partnership or other similar ownership
interest thereof is at the time owned or controlled, directly or indirectly, by
any Person or one or more Subsidiaries of that Person or a combination thereof.
For purposes hereof, a Person or Persons shall be deemed to have a majority
ownership interest in a limited liability company, partnership, limited
partnership, association or other business entity (other than a corporation) if
such Person or Persons shall be allocated a majority of limited liability
company, partnership, limited partnership, association or other business entity
gains or losses or shall be or control any managing director or general partner
of such limited liability company, partnership, association or other business
entity. For purposes hereof, references to a “Subsidiary” of any Person shall be
given effect only at such times that such Person has one or more Subsidiaries,
and, unless otherwise indicated, the term “Subsidiary” refers to a Subsidiary of
the Company. Unless stated to the contrary, as used in this Agreement the term
Subsidiary means a Subsidiary of the Company.

 

(b) By Death. Executive’s employment shall terminate automatically upon
Executive’s death. The Company shall pay to Executive’s beneficiaries or estate,
as appropriate, any compensation then due and owing. Thereafter all obligations
of the Company under this Agreement shall cease. Nothing in this Section shall
affect any entitlement of Executive’s heirs or devisees to the benefits of any
life insurance plan or other applicable benefits.

 

(c) By Disability. If Executive becomes eligible for the Company’s long term
disability benefits or if, in the sole opinion of the Company, Executive is
unable to carry out the responsibilities and functions of the position held by
Executive by reason of any physical or mental impairment for more than ninety
(90) consecutive days or more than one hundred and twenty days (120) in any
twelve-month period, then, to the extent permitted by law, the Company may
terminate Executive’s employment. The Company shall pay to Executive all
compensation to which Executive is entitled up through the date of termination,
and thereafter all obligations of the Company under this Agreement shall cease.
Nothing in this Section shall affect Executive’s rights under any disability
plan in which Executive is a participant.

 

   

 

 

5. Termination By Executive

 

(a) At-Will Termination by Executive. Executive may terminate employment with
the Company at any time for any reason or no reason at all, upon four weeks’
advance written notice. During such notice period Executive shall continue to
diligently perform all of Executive’s duties hereunder. The Company shall have
the option, in its sole discretion, to make Executive’s termination effective at
any time prior to the end of such notice period as long as the Company pays
Executive all compensation to which Executive is entitled up through the last
day of the four week notice period. Thereafter all obligations of the Company
shall cease.

 

(b) Termination for Good Reason After Change of Control. Executive’s termination
shall be for “Good Reason” if Executive provides written notice to the Company
of the Good Reason within thirty (30) days of the event constituting Good Reason
and provides the Company with a period of twenty (20) days to cure the event
constituting Good Reason and the Company fails to cure the Good Reason within
that period. For purposes of this Agreement, “Good Reason” shall mean any of the
following events if (i) the event is effected by the Company without the consent
of Executive and (ii) such event occurs within six (6) months following a Change
in Control (as hereinafter defined): (A) a change in Executive’s position with
Employer which materially reduces Executive’s level of responsibility; (B) a
material reduction in Executive’s Base Salary, except for reductions that are
comparable to reductions generally applicable to similarly situated executives
of the Company; or (C) a relocation of Executive’s principal place of employment
by more than fifty (50) miles. In such event Executive may terminate his
employment for Good Reason, in which case Executive will be eligible to receive
an amount equal to six (6) months of Executive’s then-current Base Salary
payable in the form of salary continuation. Such Severance shall be reduced by
any remuneration paid to Executive because of Executive’s employment or
self-employment during the severance period. Thereafter all obligations of the
Company or its successor under this Agreement shall cease.

 

(c) “Change of Control.” For purposes of this Agreement, “Change of Control”
shall mean a change in ownership or control of the Company effected through a
merger, consolidation or acquisition by any person or related group of persons
(other than an acquisition by the Company or by a Company-sponsored employee
benefit plan or by a person or persons that directly or indirectly controls, is
controlled by, or is under common control with, the Company) of beneficial
ownership (within the meaning of Rule 13d-3 of the Securities Exchange Act of
1934) of securities possessing more than fifty percent of the total combined
voting power of the outstanding securities of the Company.

 

6. Termination Obligations

 

(a) Return of Property. Executive agrees that all property (including without
limitation all equipment, tangible proprietary information, documents, records,
notes, contracts and computer-generated materials) furnished to or created or
prepared by Executive incident to Executive’s employment belongs to the Company
and shall be promptly returned to the Company upon termination of Executive’s
employment.

 

(b) Resignation and Cooperation. Upon termination of Executive’s employment,
Executive shall be deemed to have resigned from all offices and directorships
then held with the Company. Following any termination of employment, Executive
shall cooperate with the Company in the winding up of pending work on behalf of
the Company and the orderly transfer of work to other employees.

 

(c) Continuing Obligations. Executive understands and agrees that Executive’s
obligations under Sections 6, 7, and 8 herein (including Exhibit A) shall
survive the termination of Executive’s employment for any reason and the
termination of this Agreement.

 

   

 

 

7. Inventions and Proprietary Information; Prohibition on Third Party
Information

 

(a) Proprietary Information Agreement. Executive agrees to sign and be bound by
the terms of the Proprietary Information and Inventions Agreement, which is
attached as Exhibit B (“Proprietary Information Agreement”).

 

(b) Non-Solicitation. Executive acknowledges that because of Executive’s
position in the Company, Executive will have access to material intellectual
property and confidential information. During the term of Executive’s employment
and for one year thereafter, in addition to Executive’s other obligations
hereunder or under the Proprietary Information Agreement, Executive shall not,
for Executive or any third party, directly or indirectly (i) divert or attempt
to divert from the Company any business of any kind, including without
limitation the solicitation of or interference with any of its customers,
clients, members, business partners or suppliers, or (ii) solicit or otherwise
induce any person employed by the Company to terminate his employment.

 

(c) Non-Disclosure of Third Party Information. Executive represents and warrants
and covenants that Executive shall not disclose to the Company, or use, or
induce the Company to use, any proprietary information or trade secrets of
others at any time, including but not limited to any proprietary information or
trade secrets of any former employer, if any; and Executive acknowledges and
agrees that any violation of this provision shall be grounds for Executive’s
immediate termination For Cause and could subject Executive to substantial civil
liabilities and criminal penalties. Executive further specifically and expressly
acknowledges that no officer or other employee or representative of the Company
has requested or instructed Executive to disclose or use any such third party
proprietary information or trade secrets.

 

8. Arbitration

 

a. ARBITRATION. EXCEPT AS PROVIDED IN SECTION 8(b) BELOW, EXECUTIVE AGREES THAT
ANY DISPUTE OR CONTROVERSY ARISING OUT OF, RELATING TO, OR CONCERNING ANY
INTERPRETATION, CONSTRUCTION, PERFORMANCE OR BREACH OF THIS AGREEMENT, SHALL BE
SETTLED BY ARBITRATION TO BE HELD IN LOS ANGELES COUNTY, CALIFORNIA, IN
ACCORDANCE WITH THE RULES THEN IN EFFECT OF THE AMERICAN ARBITRATION
ASSOCIATION. THE ARBITRATOR MAY GRANT INJUNCTIONS OR OTHER RELIEF IN SUCH
DISPUTE OR CONTROVERSY. THE DECISION OF THE ARBITRATOR SHALL BE FINAL,
CONCLUSIVE AND BINDING ON THE PARTIES TO THE ARBITRATION. JUDGMENT MAY BE
ENTERED ON THE ARBITRATOR’S DECISION IN ANY COURT HAVING JURISDICTION. THE
COMPANY SHALL PAY ALL OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND EACH OF
THE COMPANY AND EXECUTIVE SHALL SEPARATELY PAY THEIR COUNSEL FEES AND EXPENSES.

 

THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER OF EXECUTIVE’S RIGHT TO A JURY
TRIAL AND RELATES TO THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF
THE EMPLOYER/EMPLOYEE RELATIONSHIP (EXCEPT AS PROVIDED IN SECTION 8(b) BELOW),
INCLUDING, BUT NOT LIMITED TO, THE FOLLOWING CLAIMS:

 

i. ANY AND ALL CLAIMS FOR WRONGFUL DISCHARGE OF EMPLOYMENT; BREACH OF CONTRACT,
BOTH EXPRESS AND IMPLIED; BREACH OF THE COVENANT OF GOOD FAITH AND FAIR DEALING,
BOTH EXPRESS AND IMPLIED; NEGLIGENT OR INTENTIONAL INFLICTION OF EMOTIONAL
DISTRESS; NEGLIGENT OR INTENTIONAL MISREPRESENTATION; NEGLIGENT OR INTENTIONAL
INTERFERENCE WITH CONTRACT OR PROSPECTIVE ECONOMIC ADVANTAGE; AND DEFAMATION;

 

   

 

 

ii. ANY AND ALL CLAIMS FOR VIOLATION OF ANY FEDERAL, STATE OR MUNICIPAL STATUTE,
INCLUDING, BUT NOT LIMITED TO, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE
CIVIL RIGHTS ACT OF 1991, THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, THE
AMERICANS WITH DISABILITIES ACT OF 1990, THE FAIR LABOR STANDARDS ACT, THE
CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, AND LABOR CODE SECTION 201, et seq.;

 

iii. ANY AND ALL CLAIMS ARISING OUT OF ANY OTHER LAWS AND REGULATIONS RELATING
TO EMPLOYMENT OR EMPLOYMENT DISCRIMINATION.

 

b. EQUITABLE REMEDIES. EXECUTIVE AGREES THAT IT WOULD BE IMPOSSIBLE OR
INADEQUATE TO MEASURE AND CALCULATE THE COMPANY’S DAMAGES FROM ANY BREACH OF THE
COVENANTS SET FORTH IN SECTIONS 1 AND 7 HEREIN. ACCORDINGLY, EXECUTIVE AGREES
THAT IF EXECUTIVE BREACHES ANY OF SUCH SECTIONS, THE COMPANY WILL HAVE
AVAILABLE, IN ADDITION TO ANY OTHER RIGHT OR REMEDY AVAILABLE, THE RIGHT TO
OBTAIN AN INJUNCTION FROM A COURT OF COMPETENT JURISDICTION RESTRAINING SUCH
BREACH OR THREATENED BREACH AND TO SPECIFIC PERFORMANCE OF ANY SUCH PROVISION OF
THIS AGREEMENT. I FURTHER AGREE THAT NO BOND OR OTHER SECURITY SHALL BE REQUIRED
IN OBTAINING SUCH EQUITABLE RELIEF AND I HEREBY CONSENT TO THE ISSUANCE OF SUCH
INJUNCTION AND TO THE ORDERING OF SPECIFIC PERFORMANCE.

 

c. CONSIDERATION. EXECUTIVE UNDERSTANDS THAT EACH PARTY’S PROMISE TO RESOLVE
CLAIMS BY ARBITRATION IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT,
RATHER THAN THROUGH THE COURTS, IS CONSIDERATION FOR THE OTHER PARTY’S LIKE
PROMISE. EXECUTIVE FURTHER UNDERSTANDS THAT EXECUTIVE IS OFFERED EMPLOYMENT IN
CONSIDERATION OF EXECUTIVE’S PROMISE TO ARBITRATE CLAIMS.

 

9. Amendments; Waivers; Remedies

 

This Agreement may not be amended or waived except by a writing approved by the
Company and signed by Executive and by a duly authorized representative of the
Company other than Executive. Failure to exercise any right under this Agreement
shall not constitute a waiver of such right. Any waiver of any breach of this
Agreement shall not operate as a waiver of any subsequent breaches. All rights
or remedies specified for a party herein shall be cumulative and in addition to
all other rights and remedies of the party hereunder or under applicable law.

 

10. Assignment; Binding Effect

 

(a) Assignment. The performance of Executive is personal hereunder, and
Executive agrees that Executive shall have no right to assign and shall not
assign or purport to assign any rights or obligations under this Agreement. This
Agreement may be assigned or transferred by the Company; and nothing in this
Agreement shall prevent the consolidation, merger or sale of the Company or a
sale of any or all or substantially all of its assets.

 

(b) Binding Effect. Subject to the foregoing restriction on assignment by
Executive, this Agreement shall inure to the benefit of and be binding upon each
of the parties; the affiliates, officers, directors, agents, successors and
assigns of the Company; and the heirs, devisees, spouses, legal representatives
and successors of Executive.

 

   

 

 

11. Notices

 

All notices or other communications required or permitted hereunder shall be
made in writing and shall be deemed to have been duly given if delivered: (a) by
hand; (b) by a nationally recognized overnight courier service; or (c) by United
States first class registered or certified mail, return receipt requested, to
the principal address of the other party, as set forth below. The date of notice
shall be deemed to be the earlier of (i) actual receipt of notice by any
permitted means, or (ii) two (2) business days following dispatch by overnight
delivery service or five (5) business days following dispatch by the United
States Mail. Executive shall be obligated to notify the Company in writing of
any change in Executive’s address. Notice of change of address shall be
effective only when done in accordance with this paragraph.

 

Company’s Notice Address:

Summit Heathtech, Inc.

c/o Board of Directors

8383 Wilshire Blvd., Suite 228

Beverly Hills, CA 90211

 

Executive’s Notice Address:

Dr. Arif (Reef) Karim

PO Box 7218

Santa Monica, CA 90406

 

12. Severability

 

If any provision of this Agreement shall be held by a court or arbitrator to be
invalid, unenforceable, or void, such provision shall be enforced to the fullest
extent permitted by law, and the remainder of this Agreement shall remain in
full force and effect. In the event that the time period or scope of any
provision is declared by a court or arbitrator of competent jurisdiction to
exceed the maximum time period or scope that such court or arbitrator deems
enforceable, then such court or arbitrator shall reduce the time period or scope
to the maximum time period or scope permitted by law.

 

13. Taxes

 

All amounts paid under this Agreement (including without limitation Base Salary
and Severance) shall be paid less all applicable state and federal tax
withholdings and any other withholdings required by any applicable jurisdiction.

 

14. Governing Law

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of California.

 

15. Interpretation

 

This Agreement shall be construed as a whole, according to its fair meaning, and
not in favor of or against any party. Sections and section headings contained in
this Agreement are for reference purposes only, and shall not affect in any
manner the meaning or interpretation of this Agreement. Whenever the context
requires, references to the singular shall include the plural and the plural the
singular.

 

   

 

 

16. Counterparts

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original of this Agreement, but all of which together shall
constitute one and the same instrument.

 

17. Authority

 

Each party represents and warrants that such party has the right, power and
authority to enter into and execute this Agreement and to perform and discharge
all of the obligations hereunder; and that this Agreement constitutes the valid
and legally binding agreement and obligation of such party and is enforceable in
accordance with its terms.

 

18. Entire Agreement

 

This Agreement is intended to be the final, complete, and exclusive statement of
the terms of Executive’s employment by the Company and may not be contradicted
by evidence of any prior or contemporaneous statements or agreements, except for
agreements specifically referenced herein (including the Proprietary Information
and Inventions Agreement attached as Exhibit A). To the extent that the
practices, policies or procedures of the Company, now or in the future, apply to
Executive and are inconsistent with the terms of this Agreement, the provisions
of this Agreement shall control. Any subsequent change in Executive’s duties,
position, or compensation will not affect the validity or scope of this
Agreement.

 

19. Executive Acknowledgement

 

EXECUTIVE ACKNOWLEDGES EXECUTIVE HAS HAD THE OPPORTUNITY TO CONSULT LEGAL
COUNSEL CONCERNING THIS AGREEMENT, THAT EXECUTIVE HAS READ AND UNDERSTANDS THE
AGREEMENT, THAT EXECUTIVE IS FULLY AWARE OF ITS LEGAL EFFECT, AND THAT EXECUTIVE
HAS ENTERED INTO IT FREELY BASED ON EXECUTIVE’S OWN JUDGMENT AND NOT ON ANY
REPRESENTATIONS OR PROMISES OTHER THAN THOSE CONTAINED IN THIS AGREEMENT.

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.

 

SUMMIT HEALTHTECH, INC.         By: /s/ Brendan Bickley    Name:  Brendan
Bickley   Title: President         EXECUTIVE:         /s/ Arif Karim   Name:
Arif (Reef) Karim  

 

   

 

 

APPENDIX A

 

PERFORMANCE INCENTIVE BENCHMARKS

 

Media/Conferences: Executive shall be paid $5,000 as an incentive for each
high-impact or national media appearance, podcast appearance, scientific or
health care conference presentation or other media or conference events or
appearances related to the Company’s business or the business of any successor
entity, up to an annual maximum of $50,000. Whether an appearance or
presentation is subject to this Agreement and therefore shall qualify for such
incentive shall be agreed in advance in writing by the Executive and the
Company. Company acknowledges that Executive from time to time appears at events
which are unrelated to the business of the Company, and such unrelated
appearances are allowed under this Agreement.

 

Clinic patient volume: Executive shall be paid $25,000 as a cash incentive if
profitable operation of the Company’s clinics occurs while enrolling at least
200 patients annually, or shall be paid a $50,000 cash incentive if profitable
operation of the Company’s clinics occurs while enrolling more than 1,000
patients annually. The number of patients required to meet this performance
incentive will be modified each year in a reasonable manner based on the
Company’s growth expectations, and agreed upon in advance by the Executive and
the Company.

 

   

 

 

EXHIBIT B

 

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

 



   

 

 

